249 F.2d 894
58-1 USTC  P 9151
OLIVIER COMPANY, Appellant,v.George D. PATTERSON, Director of Internal Revenue of theDistrict of Alabama, and United States of America,Intervenor, Appellees.
No. 16801.
United States Court of Appeals Fifth Circuit.
Dec. 23, 1957.

Louis F. Oberdorfer, D. H. Markstein, Jr., Birmingham Ala., Markstein & Cooper, Birmingham, Ala., Oberdorfer & Oberdorfer, Birmingham, Ala., Cox, Langford, Stoddard & Cutler, Washington, D.C., of counsel, for appellant.
Charles K. Rice, Asst. Atty. Gen., John N. Stull, Atty., Lee A. Jackson, Harry Baum, L. W. Post, Attys., Washington, D.C., W. L. Longshore, U.S. Atty., M. L. Tanner, Asst. U.S. Atty., Birmingham, Ala., for respondent.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The facts presenting the questions on this appeal are adequately set forth and the law applicable thereto is correctly stated in the opinion of the Judge who presided at the trial of the cause in the District Court.  Olivier Company v. Patterson, D.C., 151 F. Supp. 709.  Being in agreement with the decision of the trial court, we adopt its opinion.  Its judgment is


2
Affirmed.